Exhibit 10.5.1

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

Harris Trust and Savings Bank

Chicago, Illinois

 

Ladies and Gentlemen:

 

The undersigned, MidWestOne Financial Group, Inc., an Iowa corporation formerly
known as Mahaska Investment Company (the “Borrower”), refers to the Amended and
Restated Credit Agreement dated as of June 30, 2000, as amended and currently in
effect between the Borrower and you (the “Bank”) (such Amended and Restated
Credit Agreement as so amended being hereinafter referred to as the “Present
Credit Agreement”) pursuant to which the Bank has extended, subject to the terms
and conditions thereof, a revolving credit facility available to the Borrower in
a principal amount not to exceed $9,000,000 at any one time outstanding. The
Borrower issued to the Bank under the Present Credit Agreement its Revolving
Credit Note dated as of June 30, 2000, payable to the order of the Bank in the
principal amount of $9,000,000 (the “Present Revolving Credit Note”) to evidence
the indebtedness outstanding on said revolving credit. The Borrower has
requested that the Bank modify the terms and conditions applicable to the
indebtedness evidenced by the Present Revolving Credit Note (the indebtedness
evidenced by the Present Revolving Credit Note being hereinafter referred to as
the “Present Revolving Credit Loans”), extend the maturity thereof, make
available to the Borrower a new term loan in the amount of $6,000,000, and thus
provide to the Borrower a restructured revolving credit facility and a new term
loan facility covering the Present Revolving Credit Loans, all on and subject to
the terms and conditions set forth below. Accordingly, this Agreement is
executed and delivered by the Borrower to the Bank to set forth and confirm the
terms and conditions applicable to such credit facilities and the covenants,
representations and warranties of the Borrower to be made in connection
therewith.

 

The Borrower acknowledges that it is justly and truly indebted to the Bank on
the Present Revolving Credit Loans as of November 24, 2003, in the principal
amount of $8,600,000 plus accrued and unpaid interest thereon. Substantially
concurrently herewith, the Borrower is executing and delivering to the Bank the
Notes hereinafter identified and defined. Upon satisfaction of the conditions
precedent to effectiveness set forth in Section 6 hereof, the Present Revolving
Credit Loans shall automatically, and without further action on the part of
either the Bank or the Borrower, become evidenced by the Revolving Credit Note
referred to in Section 1.1 below and, to that extent, the Revolving Credit Note
is issued in renewal of, and evidence the same indebtedness formerly evidenced
by, the Present Revolving Credit Note, as well as evidencing all additional
Revolving Loans to be made pursuant hereto. All of the Present Revolving Credit
Loans shall, for all purposes of this Agreement, be treated as Revolving Loans
under this Agreement on the date the conditions precedent to effectiveness set
forth in Section 6 hereof have been satisfied or duly waived in writing by the
Bank. Simultaneously with such satisfaction or waiver of such conditions
precedent, the Borrower shall pay to the Bank all unpaid interest and commitment
fees accrued to such date on or in connection with the Present Revolving Credit
Loans, and the existing defaults by the Borrower under Section 7.6 of the
Present Credit Agreement (Non-Performing Assets) for the periods ended March 31,
2003, and



--------------------------------------------------------------------------------

June 30, 2003, and September 30, 2003, shall be deemed waived hereby. Except as
specifically waived hereby, all of the terms of the Present Credit Agreement as
amended and restated by this Agreement shall be and remain in full force and
effect.

 

SECTION 1. THE CREDIT.

 

Section 1.1. Revolving Credit. Subject to the terms and conditions hereof, the
Bank agrees to extend a revolving credit (the “Revolving Credit”) to the
Borrower which may be availed of by the Borrower from time to time during the
period from and including the date hereof to but not including the Revolving
Credit Termination Date, at which time the commitment of the Bank to extend
credit under the Revolving Credit shall expire. The Revolving Credit may be
utilized by the Borrower in the form of loans (individually a “Revolving Loan”
and collectively the “Revolving Loans”), provided that the aggregate principal
amount of Revolving Loans outstanding at any one time shall not exceed
$9,000,000 (the “Revolving Credit Commitment”, as such amount may be reduced
pursuant to Section 2.4 hereof). The Revolving Loans shall be made against and
evidenced by a single promissory note of the Borrower in the form (with
appropriate insertions) attached hereto as Exhibit A (the “Revolving Note”).
Without regard to the principal amount of the Revolving Note stated on its face,
the actual principal amount at any time outstanding and owing by the Borrower on
account of the Revolving Note shall be the sum of all Revolving Loans made
hereunder less all payments of principal actually received by the Bank. During
the period from and including the date hereof to but not including the Revolving
Credit Termination Date, the Borrower may use the Revolving Credit Commitment by
borrowing, repaying and reborrowing Revolving Loans in whole or in part, all in
accordance with the terms and conditions of this Agreement.

 

Section 1.2. Term Loan. Subject to the terms and conditions hereof, the Bank
agrees to make a term loan (the “Term Loan”) to the Borrower concurrently
herewith in the principal amount of $6,000,000. The Term Loan shall be made
against and evidenced by a promissory note of the Borrower in the form (with
appropriate insertions) attached hereto as Exhibit B (the “Term Note”). The
Borrower shall make semi-annual principal installment payments on the Term Loan
on the last day of May and November of each year, commencing May 31, 2004, with
the amount of each such principal installment to equal the amount set forth in
Column B below shown opposite of the relevant due date as set forth in Column A
below:

 

COLUMN A

--------------------------------------------------------------------------------

   COLUMN B


--------------------------------------------------------------------------------

PAYMENT DATE

--------------------------------------------------------------------------------

  

MANDATORY SCHEDULED PRINCIPAL

PAYMENT ON TERM LOAN

--------------------------------------------------------------------------------

05/31/04

   $ 500,000

11/30/04

   $ 500,000

05/31/05

   $ 500,000

11/30/05

   $ 500,000

05/31/06

   $ 500,000

11/30/06

   $ 3,500,000

 

-2-



--------------------------------------------------------------------------------

, it being agreed that the final payment of both principal and interest not
sooner paid on the Term Loan shall be due and payable on November 30, 2006, the
final maturity thereof.

 

Section 1.3. Manner and Disbursement of Loans. The Borrower shall give written
or telephonic notice to the Bank (which notice shall be irrevocable once given)
by no later than 11:00 a.m. (Chicago time) on the date the Borrower requests the
Bank to make a Loan hereunder. Each such notice shall specify the date of the
Loan requested (which must be a Business Day) and the amount of such Loan. The
Borrower agrees that the Bank may rely upon any written or telephonic notice
given by any person the Bank in good faith believes is an Authorized
Representative without the necessity of independent investigation. Subject to
the provisions of Section 6 hereof, the proceeds of each Loan shall be made
available to the Borrower at the principal office of the Bank in Chicago,
Illinois, in immediately available funds.

 

SECTION 2. INTEREST, FEES, PREPAYMENTS, TERMINATIONS AND APPLICATIONS.

 

Section 2.1. Interest. The outstanding principal balance of the Loans shall bear
interest (which the Borrower hereby promises to pay at the rates and at the
times set forth herein) prior to maturity (whether by lapse of time,
acceleration or otherwise) at the rate per annum determined by subtracting (but
not below zero) 0.30% per annum from the Prime Rate as in effect from time to
time and after maturity (whether by lapse of time, acceleration or otherwise),
whether before or after judgment, until payment in full thereof at the rate per
annum determined by adding 3% to the Prime Rate as in effect from time to time.
Any change in the interest rate on the Loans resulting from a change in the
Prime Rate shall be effective on the date of the relevant change in the Prime
Rate. Interest on the Loans shall be computed on the basis of a year of 360 days
for the actual number of days elapsed. Interest on the Loans shall be payable
quarterly in arrears on the last day of each calendar quarter in each year
(commencing on the first such date occurring after the date hereof) and at
maturity, and interest after maturity shall be due and payable on demand.

 

Section 2.2. Revolving Credit Commitment Fee. For the period from and including
the date hereof to but not including the Revolving Credit Termination Date, the
Borrower shall pay to the Bank a commitment fee at the rate of 0.125% per annum
(computed on the basis of a year of 360 days for the actual number of days
elapsed) on the average daily unused portion of the Revolving Credit Commitment.
Such commitment fee shall be payable quarterly in arrears on the last day of
each calendar quarter in each year (commencing June 30, 2000) and on the
Revolving Credit Termination Date.

 

Section 2.3. Prepayments. (a) Voluntary Prepayments. The Borrower shall have the
privilege of prepaying without premium or penalty and in whole or in part any
Note at any time upon notice to the Bank prior to 12:00 noon (Chicago time) on
the date fixed for prepayment. If such prepayment prepays the Term Note (in
whole or in part) or the Revolving Note in full accompanied by the termination
in whole of the Revolving Credit Commitment, each such prepayment shall be made
together with accrued interest thereon to the date of prepayment.

 

(b) Mandatory Prepayments. The Borrower shall, on each date the Revolving Credit
Commitment is reduced pursuant to Section 2.4 hereof, prepay the Revolving Loans
by

 

-3-



--------------------------------------------------------------------------------

the amount, if any, necessary to reduce the aggregate principal amount of the
Revolving Loans then outstanding to the amount to which the Revolving Credit
Commitment has been so reduced.

 

Section 2.4. Terminations. (a) Optional Terminations. The Borrower shall have
the right at any time and from time to time, upon one (1) Business Day prior
notice to the Bank, to terminate without premium or penalty and in whole or in
part (but if in part, then in an amount not less than $100,000) the Revolving
Credit Commitment, provided that the Revolving Credit Commitment may not be so
reduced to an amount less than the aggregate principal amount of the Revolving
Loans then outstanding. Any termination of the Revolving Credit Commitment
pursuant to this Section may not be reinstated.

 

(b) Mandatory Termination. After the occurrence of a Change of Control, the Bank
may, by written notice to the Borrower at any time on or before the date
occurring 90 days after the date the Borrower notifies the Bank of such Change
of Control, terminate the Revolving Credit Commitment and all other Obligations
of the Bank hereunder on the date stated in such notice (which shall in no event
be sooner than 30 days after the occurrence of such Change of Control). On the
date the Revolving Credit Commitment is so terminated, all Outstanding
Obligations (including, without limitation, all principal of and accrued but
unpaid interest on the Term Note, as well as the Revolving Note) shall forthwith
be due and payable without further demand, presentment, protest, or notice of
any kind.

 

Section 2.5. Place and Application of Payments. All payments of principal,
interest, and all other Obligations payable under the Loan Documents shall be
made to the Bank at its office at 111 West Monroe Street, Chicago, Illinois (or
at such other place as the Bank may specify) no later than 12:00 noon (Chicago
time) on the date any such payment is due and payable. Payments received by the
Bank after 12:00 noon (Chicago time) shall be deemed received as of the opening
of business on the next Business Day. All such payments shall be made in lawful
money of the United States of America, in immediately available funds at the
place of payment, without set-off or counterclaim. Any amount prepaid under the
Revolving Credit may, subject to the terms and conditions hereof, be borrowed,
repaid and borrowed again. No amount prepaid on the Term Note may be reborrowed,
and partial prepayments of the Term Note shall be applied to the several
installments thereof in the inverse order of maturity.

 

Section 2.6. Notations. All Loans made against a Note shall be recorded by the
Bank on its books and records or, at its option in any instance, endorsed on the
reverse side of such Note or on a schedule attached thereto and the unpaid
principal balance so recorded or endorsed by the Bank shall be prima facie
evidence in any court or other proceeding brought to enforce such Note of the
principal amount remaining unpaid thereon; provided that the failure of the Bank
to record any of the foregoing shall not limit or otherwise affect the
obligation of the Borrower to repay the principal amount of such Note together
with accrued interest thereon. Prior to any negotiation of any Note, the Bank
shall record on the reverse side thereof or on a schedule thereto the status of
all amounts evidenced thereby.

 

-4-



--------------------------------------------------------------------------------

SECTION 3. COLLATERAL.

 

The payment and performance of the Obligations shall at all times be secured by
all of the issued and outstanding capital stock (except for directors’
qualifying shares as required by law) of each Subsidiary of the Borrower,
whether now owned or hereafter formed or acquired, pursuant to a Pledge and
Security Agreement dated as of October 17, 1997, as amended, between the
Borrower and the Bank (the Pledge and Security Agreement, and all other
instruments and documents as shall from time to time secure the Obligations or
any part thereof, being hereinafter referred to as the “Collateral Documents”).
The Borrower agrees that it shall comply with all terms and conditions of each
of the Collateral Documents and that it shall, at any time and from time to time
as requested by the Bank, execute and deliver such further documents and do such
acts as the Bank may deem necessary or desirable to provide for or protect or
perfect the Lien of the Bank in the Collateral.

 

SECTION 4. DEFINITIONS.

 

The following terms when used herein shall have the following meanings
(capitalized terms defined elsewhere in this Agreement shall, unless otherwise
specified, have the meanings so ascribed to them in all other provisions of this
Agreement):

 

“Authorized Representative” means those persons shown on the list of officers
provided by the Borrower pursuant to Section 6.1 hereof or on any update of any
such list provided by the Borrower to the Bank, or any further or different
officer of the Borrower so named by any Authorized Representative of such
Borrower in a written notice to the Bank.

 

“Banking Subsidiary” means any Subsidiary of the Borrower which is a bank or
thrift organized under the laws of the United States of America or any state
thereof.

 

“Business Day” means any day other than a Saturday or Sunday on which the Bank
is not authorized or required to close in Chicago, Illinois.

 

“Change of Control” means any of (a) the acquisition by any “person” or “group”
(as such terms are used in sections 13(d) and 14(d) of the Securities Exchange
Act of 1934, as amended) at any time of beneficial ownership of 40% or more of
the outstanding capital stock of the Borrower on a fully-diluted basis, (b) the
failure of individuals who are members of the board of directors of the Borrower
on the date of this Agreement (together with any new or replacement directors
whose initial nomination for election was approved by a majority of the
directors who were either directors on the date of this Agreement or previously
so approved) to constitute a majority of the board of directors of the Borrower,
or (c) Charles Howard shall at any time and for any reason cease to be actively
involved in the management of the Borrower.

 

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto.

 

“Collateral” means all properties, rights, interests, and privileges from time
to time subject to the Liens granted to the Bank by the Collateral Documents.

 

-5-



--------------------------------------------------------------------------------

“Collateral Documents” is defined in Section 3 hereof.

 

“Consolidated Net Income” means, with reference to any period, the net income
(or net loss) of the Borrower and its Subsidiaries for such period determined on
a consolidated basis in accordance with generally accepted accounting principles
consistently applied.

 

“Consolidated Total Assets” means, at any time, the total assets of the Borrower
and its Subsidiaries at such time determined on a consolidated basis in
accordance with generally accepted accounting principles consistently applied.

 

“Default” means any event or condition the occurrence of which would, with the
passage of time or the giving of notice, or both, constitute an Event of
Default.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute thereto.

 

“Event of Default” means any event or condition identified as such in Section
8.1 hereof.

 

“Lien” means any mortgage, lien, security interest, pledge, charge or
encumbrance of any kind in respect of any Property, including the interests of a
vendor or lessor under any conditional sale, capital lease or other title
retention arrangement.

 

“Loan Documents” means this Agreement, the Notes, the Collateral Documents, and
all other instruments and documents delivered pursuant to the terms thereof or
in connection therewith.

 

“Loans” means the Revolving Loans and the Term Loan.

 

“MIC” means MIC Financial, Inc., an Iowa corporation formerly known as On-Site
Credit Services, Inc.

 

“Non-Performing Assets” means with reference to any Person, as of any time the
same is to be determined, the sum of all non-performing assets of such Person as
determined in accordance with regulatory accounting principles applicable to
such Person, but in any event including, without limitation, (i) loans or other
extensions of credit on which any payment (whether principal or interest or
otherwise) is not made within 90 days of its original due date, (ii) loans which
have been placed on a non-accrual basis, (iii) loans structured so as to not
bear interest at a then market rate or so that other terms thereof have been
compromised, and (iv) property acquired by repossession or foreclosure and,
without duplication, property acquired pursuant to in-substance foreclosure.

 

“Notes” means the Revolving Note and the Term Note.

 

“Obligations” means all obligations of the Borrower to pay principal and
interest on the Loans, all fees and charges payable hereunder, and all other
payment obligations of the Borrower arising under or in relation to any Loan
Document, in each case whether now existing or

 

-6-



--------------------------------------------------------------------------------

hereafter arising, due or to become due, direct or indirect, absolute or
contingent, and howsoever evidenced, held or acquired.

 

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization or any other entity or
organization, including a government or agency or political subdivision thereof.

 

“Prime Rate” means, for any day, the rate of interest announced by the Bank from
time to time as its prime commercial rate, as in effect on such day, it being
understood and agreed that such rate may not be the Bank’s best or lowest rate.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

 

“Revolving Credit Termination Date” means November 30, 2004, or such earlier
date on which the Revolving Credit Commitment is terminated in whole pursuant to
Section 2.4, 8.2 or 8.3 hereof.

 

“Subsidiary” means any corporation or other Person more than 50% of the
outstanding ordinary voting shares or other equity interests of which is at the
time directly or indirectly owned by the Borrower, by one or more subsidiaries
of the Borrower, or by the Borrower and one or more of its subsidiaries.

 

“Tier I Leverage Ratio” of any Person means, at any time, the ratio of
regulatory ”core” capital (Tier I) to total assets, all as defined and
determined from time to time by applicable bank or thrift regulatory
authorities.

 

“Tier I Risk Based Capital Ratio” means the ratio of regulatory “core” capital
(Tier I) to weighted-risk assets and off-balance sheet items, all as defined and
determined from time to time by applicable bank or thrift regulatory
authorities.

 

“Total Risk Based Capital Ratio” of any Person means, at any time, the ratio of
regulatory “core” capital (Tier I) and supplementary capital elements (Tier II)
to weighted-risk assets and off-balance sheet items, all as defined and
determined from time to time by applicable bank or thrift regulatory
authorities.

 

SECTION 5. REPRESENTATIONS AND WARRANTIES.

 

The Borrower represents and warrants to the Bank as follows:

 

Section 5.1. Organization and Qualification. The Borrower is duly organized,
validly existing, and in good standing as a corporation under the laws of the
state of its incorporation. The Borrower has full and adequate corporate power
to own its Property and conduct its business as now conducted, and is duly
licensed or qualified and in good standing in each jurisdiction in which the
nature of the business conducted by it or the nature of the Property owned or
leased by it requires such licensing or qualifying. Without limiting the
generality of the foregoing,

 

-7-



--------------------------------------------------------------------------------

the Borrower is a bank holding company and, as such, the Borrower has received
all necessary approvals from, and has filed all necessary reports with, all
applicable federal and state regulatory authorities.

 

Section 5.2. Subsidiaries. Each Subsidiary is duly organized, validly existing,
and in good standing under the laws of the jurisdiction in which it is
incorporated or organized, as the case may be, has full and adequate power to
own its Property and conduct its business as now conducted, and is duly licensed
or qualified and in good standing in each jurisdiction in which the nature of
the business conducted by it or the nature of the Property owned or leased by it
requires such licensing or qualifying. Schedule 5.2 hereto identifies each
Subsidiary, the jurisdiction of its incorporation or organization, as the case
may be, the percentage of issued and outstanding shares of each class of its
capital stock or other equity interests owned by the Borrower and the
Subsidiaries and, if such percentage is not 100% (excluding directors’
qualifying shares as required by law), a description of each class of its
authorized capital stock and other equity interests and the number of shares of
each class issued and outstanding. All of the outstanding shares of capital
stock and other equity interests of each Subsidiary are validly issued and
outstanding and fully paid and nonassessable, and all such shares and other
equity interests indicated on Schedule 5.2 as owned by the Borrower or a
Subsidiary are owned, beneficially and of record, by the Borrower or such
Subsidiary free and clear of all Liens other than the Liens granted in favor of
the Bank. There are no outstanding commitments or other obligations of any
Subsidiary to issue, and no options, warrants, or other rights of any Person to
acquire, any shares of any class of capital stock or other equity interests of
any Subsidiary.

 

Section 5.3. Authority and Validity of Obligations. The Borrower has full right
and authority to enter into the Loan Documents and to perform all of its
obligations thereunder; and the Loan Documents do not, nor does the performance
or observance by the Borrower of any of the matters and things therein provided
for, contravene or constitute a default under any provision of law or any
judgment, injunction, order or decree binding upon the Borrower or any provision
of its articles of incorporation or by-laws or any covenant, indenture or
agreement of or affecting the Borrower or any of its Properties, or result in
the creation or imposition of any Lien on any Property of the Borrower other
than Liens granted in favor of the Bank.

 

Section 5.4. Purpose; Margin Stock. The Borrower shall use the proceeds of the
Loans during the term of this Agreement solely for the following purposes: (a)
to refinance existing indebtedness, (b) to finance the purchase price of
participation interests in loan pools, (c) to finance acquisitions consented to
by the Bank pursuant to Section 7.11 hereof, and (d) to finance its general
working capital requirements. The Borrower is not engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulation U of the Board of Governors of the Federal Reserve
System), and no part of the proceeds of any Loan made hereunder will be used to
purchase or carry any margin stock, or to extend credit to others for the
purpose of purchasing or carrying any such margin stock.

 

Section 5.5. Financial Reports. All financial statements of the Borrower and its
Subsidiaries heretofore submitted to the Bank are true and correct in all
material respects, have been prepared in accordance with generally accepted
accounting principles or regulatory accounting principles, as the case may be,
consistently applied, and fairly present the financial

 

-8-



--------------------------------------------------------------------------------

condition of the Borrower and its Subsidiaries and the results of operations and
cash flows of the Borrower and its Subsidiaries as of the dates thereof and for
the periods covered thereby. Neither the Borrower nor any Subsidiary has
contingent liabilities which are material to it other than as indicated on such
financial statements or, with respect to future periods, on the financial
statements furnished pursuant to Section 7.5 hereof. Since December 31, 2002,
there has been no change in the condition (financial or otherwise) or business
prospects of the Borrower or any Subsidiary except those occurring in the
ordinary course of business, none of which individually or in the aggregate
could reasonably be expected to have a material adverse effect upon the
operations, business, Property, or condition (financial or otherwise) of the
Borrower or of the Borrower and its Subsidiaries taken as a whole.

 

Section 5.6. Litigation and Taxes. There is no litigation or governmental
proceeding or labor controversy pending, nor to the knowledge of the Borrower
threatened, against the Borrower or any Subsidiary which if adversely determined
would (a) impair the validity or enforceability of, or impair the ability of the
Borrower to perform its obligations under, any Loan Document or (b) result in
any material adverse change in the financial condition, Properties, business or
operations of the Borrower or any Subsidiary. All tax returns required to be
filed by the Borrower or any Subsidiary in any jurisdiction have, in fact, been
filed, and all taxes, assessments, fees and other governmental charges upon the
Borrower or any Subsidiary or upon any of their respective Properties, income or
franchises, which are shown to be due and payable in such returns, have been
paid. The Borrower has no knowledge of any proposed additional tax assessment
against it or any Subsidiary for which adequate provisions in accordance with
generally accepted accounting principles have not been made on its accounts.

 

Section 5.7. Approvals. No authorization, consent, license, or exemption from,
or filing or registration with, any court or governmental department, agency or
instrumentality, nor any approval or consent of the stockholders of the Borrower
or any other Person, is or will be necessary to the valid execution, delivery or
performance by the Borrower of the Loan Documents.

 

Section 5.8. Compliance with Laws. The Borrower and each Subsidiary are in
compliance with the requirements of all federal, state and local laws, rules,
and regulations applicable to or pertaining to their Properties or business
operations, non-compliance with which could have a material adverse effect on
the financial condition, Properties, business or operations of the Borrower or
any Subsidiary. Neither the Borrower (or any of its directors or officers) nor
any Banking Subsidiary (or any of its directors or officers) is a party to, or
subject to, any agreement with, or directive or order issued by, any federal or
state bank or thrift regulatory authority which imposes restrictions or
requirements on it which are not generally applicable to banks or thrifts, or
their holding companies; and no action or administrative proceeding is pending
or, to the Borrower’s knowledge, threatened against the Borrower or any Banking
Subsidiary or any of their directors or officers which seeks to impose any such
restriction or requirement.

 

-9-



--------------------------------------------------------------------------------

SECTION 6. CONDITIONS PRECEDENT.

 

The obligation of the Bank to make any Loan under this Agreement is subject to
the following conditions precedent:

 

Section 6.1. Initial Loan. At or prior to the making of the initial Loan
hereunder, the following conditions precedent shall also have been satisfied:

 

(a) the Bank shall have received the following (each to be properly executed and
completed) and the same shall have been approved as to form and substance by the
Bank:

 

(i) the Notes;

 

(ii) the Collateral Documents (including without limitation, the Fifth Amendment
to Pledge and Security Agreement), duly executed by the Borrower, together with
(a) the original stock certificates for all the issued and outstanding shares of
stock (exclusive of directors’ qualifying shares) of each Subsidiary of the
Borrower and (b) stock powers which are necessary or appropriate to perfect the
security interest of the Bank in such Collateral;

 

(iii) copies of resolutions of the Borrower’s Board of Directors (or similar
governing body) authorizing the execution, delivery, and performance of the Loan
Documents by the Borrower and the consummation of the transactions contemplated
thereby, together with specimen signatures of the persons authorized to execute
such documents on the Borrower’s behalf, all certified to by the Borrower’s
Secretary or Assistant Secretary; and

 

(iv) an incumbency certificate containing the name, title, and genuine
signatures of each of the Borrower’s Authorized Representatives;

 

(b) the Bank shall have received the initial fees, if any, called for hereby;

 

(c) legal matters incident to the execution and delivery of the Loan Documents
and to the transactions contemplated thereby shall be satisfactory to the Bank
and its counsel, and the Bank shall have received the favorable written opinion
of counsel for the Borrower in form and substance satisfactory to the Bank and
its counsel;

 

(d) the Bank shall have received a certificate of existence for the Borrower
(dated as of the date no earlier than 30 days prior to the date hereof, or
otherwise acceptable to the Bank) from the office of the secretary of state of
the state of its incorporation; and

 

(e) the Bank shall have received such other agreements, instruments, documents,
certificates, and opinions as the Bank may reasonably request.

 

-10-



--------------------------------------------------------------------------------

Section 6.2. All Loans. As of the time of the making of each Loan hereunder: (a)
each of the representations and warranties set forth in Section 5 hereof and in
the other Loan Documents shall be true and correct as of such time, except to
the extent the same expressly relate to an earlier date; (b) the Borrower shall
be in full compliance with all of the terms and conditions of the Loan
Documents, and no Default or Event of Default shall have occurred and be
continuing or would occur as a result of making such extension of credit; and
(c) such extension of credit shall not violate any order, judgment or decree of
any court or other authority or any provision of law or regulation applicable to
the Bank (including, without limitation, Regulation U of the Board of Governors
of the Federal Reserve System) as then in effect. The Borrower’s request for any
Loan shall constitute its warranty as to the facts specified in subsections (a)
and (b) above.

 

SECTION 7. COVENANTS.

 

The Borrower agrees that, so long as any credit is available to or in use by the
Borrower hereunder, except to the extent compliance in any case or cases is
waived in writing by the Bank:

 

Section 7.1. Maintenance of Business. The Borrower shall, and shall cause each
Subsidiary to, preserve and keep in full force and effect its existence, rights
(charter or statutory), franchises, and licenses necessary for the proper
conduct of its business; provided, however, that nothing in this Section shall
prevent the Borrower from discontinuing the operations and terminating the legal
existence of MIC if such discontinuation or termination is in the reasonable
business judgment of the Borrower desirable in the proper conduct of its
business.

 

Section 7.2. Maintenance of Properties. The Borrower shall, and shall cause each
Subsidiary to, maintain, preserve and keep its property, plant and equipment in
good repair, working order, and condition (ordinary wear and tear excepted), and
shall from time to time make all needful and proper repairs, renewals,
replacements, additions, and betterments thereto so that at all times the
efficiency thereof shall be fully preserved and maintained it; provided,
however, that nothing in this Section shall prevent the Borrower from
discontinuing the operations and terminating the legal existence of MIC if such
discontinuation or termination is in the reasonable business judgment of the
Borrower desirable in the proper conduct of its business.

 

Section 7.3. Taxes and Assessments. The Borrower shall duly pay and discharge,
and shall cause each Subsidiary to duly pay and discharge, all taxes, rates,
assessments, fees, and governmental charges upon or against it or its
Properties, in each case before the same become delinquent and before penalties
accrue thereon, unless and to the extent that the same are being contested in
good faith and by appropriate proceedings which prevent enforcement of the
matter under contest and adequate reserves are provided therefor.

 

Section 7.4. Insurance. The Borrower shall insure and keep insured, and shall
cause each Subsidiary to insure and keep insured, with good and responsible
insurance companies, all insurable Property owned by it which is of a character
usually insured by Persons similarly situated and operating like Properties
against loss or damage from such hazards and risks, and in such amounts, as are
insured by Persons similarly situated and operating like Properties; and the
Borrower shall insure, and shall cause each Subsidiary to insure, against such
other hazards and

 

-11-



--------------------------------------------------------------------------------

risks with good and responsible insurance companies as and to the extent usually
insured by Persons similarly situated and conducting similar businesses.

 

Section 7.5. Financial Reports. The Borrower shall, and shall cause each
Subsidiary to, maintain a system of accounting in accordance with generally
accepted accounting principles and, where applicable, regulatory accounting
principles, and shall furnish to the Bank and its duly authorized
representatives such information respecting the business and financial condition
of the Borrower and the Subsidiaries (including non-financial information and
examination reports and supervisory letters to the extent permitted by
applicable regulatory authorities) as the Bank may reasonably request; and
without any request, the Borrower shall furnish to the Bank:

 

(a) within 45 days after the last day of each fiscal quarter, all call reports
and other financial statements required to be delivered by the Borrower and by
each Banking Subsidiary to any governmental authority or authorities having
jurisdiction over the Borrower or such Banking Subsidiary and all schedules
thereto and, to the extent not included in the foregoing, loan pool performance
reports for the Borrower and for each of its Subsidiaries for the fiscal quarter
and the fiscal year-to-date period then ended and in form and substance
acceptable to the Bank;

 

(b) within 90 days after the last day of each fiscal year, a copy of the
consolidated and consolidating balance sheet of the Borrower and the
Subsidiaries as of the last day of such fiscal year and the consolidated and
consolidating statements of income, retained earnings and cash flows of the
Borrower and the Subsidiaries for the fiscal year then ended, and accompanying
notes thereto, each in reasonable detail showing in comparative form the figures
for the previous fiscal year, accompanied by an unqualified opinion thereon of a
firm of independent public accountants of recognized standing, selected by the
Borrower and satisfactory to the Bank, to the effect that the consolidated
financial statements have been prepared in accordance with generally accepted
accounting principles and present fairly the consolidated financial condition of
the Borrower and the Subsidiaries as of the close of such fiscal year and the
results of their operations and cash flows for the fiscal year then ended and
that an examination of such accounts in connection with such consolidated
financial statements has been made in accordance with generally accepted
auditing standards and, accordingly, such examination included such tests of the
accounting records and such other auditing procedures as were considered
necessary in the circumstances;

 

(c) promptly upon the filing thereof (if any), copies of all registration
statements, Form 10-K, Form 10-Q, and Form 8-K reports and proxy statements
which the Borrower or any Subsidiary files with the Securities and Exchange
Commission;

 

(d) promptly upon the receipt or execution thereof, (i) notice by the Borrower
or any Banking Subsidiary that (1) it has received a request or directive from
any federal or state regulatory agency which requires it to submit a capital
maintenance or restoration plan or restricts the payment of dividends by any
Banking Subsidiary to the Borrower or (2) it has submitted a capital maintenance
or restoration plan to any federal or state regulatory agency or has entered
into a memorandum or agreement with any such agency,

 

-12-



--------------------------------------------------------------------------------

including, without limitation, any agreement which restricts the payment of
dividends by any Banking Subsidiary to the Borrower or otherwise imposes
restrictions or requirements on it which are not generally applicable to banks
or thrifts or their holding companies, and (ii) copies of any such plan,
memorandum, or agreement, unless disclosure is prohibited by the terms thereof
and, after the Borrower or such Banking Subsidiary has in good faith attempted
to obtain the consent of such regulatory agency, such agency will not consent to
the disclosure of such plan, memorandum, or agreement to the Bank; and

 

(e) promptly after knowledge thereof shall have come to the attention of any
responsible officer of the Borrower, written notice of any Change in Control or
of any threatened or pending litigation or governmental proceeding or labor
controversy against the Borrower or any Subsidiary which, if adversely
determined, would materially and adversely effect the financial condition,
Properties, business or operations of the Borrower or any Subsidiary or of the
occurrence of any Default or Event of Default hereunder.

 

Section 7.6. Indebtedness. The Borrower shall not issue, incur, assume, create,
or have outstanding any indebtedness for borrowed money (including as such for
all purpose of this Agreement any indebtedness representing the deferred
purchase price of property, any liability in respect of banker’s acceptances or
letters of credit, any indebtedness, whether or not assumed, secured by liens on
property acquired by the Borrower existing at the time of the acquisition
thereof, and any liability under any lease which should be capitalized under
generally accepted accounting principles); provided, however, that the foregoing
shall not restrict nor operate to prevent:

 

(a) indebtedness of the Borrower on the Notes and any other indebtedness of the
Borrower from time to time owing to the Bank;

 

(b) trade accounts payable for property or services acquired by the Borrower in
the ordinary course of business and payable in accordance with ordinary trade
terms;

 

(c) indebtedness consisting of junior subordinated debentures (which obligations
shall be junior and subordinated to the prior payment in full of the Obligations
on terms and conditions satisfactory to the Bank) issued in connection with
trust preferred securities issued by one or more of the Borrower’s wholly-owned
Subsidiaries; and

 

(d) indebtedness not otherwise covered hereby in an aggregate principal amount
not exceeding $200,000 at any one time outstanding.

 

Section 7.7. Liens. The Borrower shall not create, incur or permit to exist any
Lien of any kind on any Property owned by the Borrower; provided, however, that
the foregoing shall not apply to nor operate to prevent the following:

 

(a) Liens arising by statute in connection with worker’s compensation,
unemployment insurance, old age benefits, social security obligations, taxes,
assessments,

 

-13-



--------------------------------------------------------------------------------

statutory obligations or other similar charges (other than any Liens imposed by
the Employee Retirement Income Security Act of 1974, as amended), good faith
cash deposits in connection with tenders, contracts or leases to which the
Borrower is a party or other cash deposits required to be made in the ordinary
course of business, provided in each case that the obligation is not for
borrowed money and that the obligation secured is not overdue or, if overdue, is
being contested in good faith by appropriate proceedings which prevent
enforcement of the matter under contest and adequate reserves have been
established therefor in accordance with generally accepted accounting
principles;

 

(b) mechanics’, workmen’s, materialmen’s, landlords’, carriers’, or other
similar Liens arising in the ordinary course of business with respect to
obligations which are not due or which are being contested in good faith by
appropriate proceedings which prevent enforcement of the matter under contest;

 

(c) the pledge of assets for the purpose of securing an appeal, stay or
discharge in the course of any legal proceeding, provided that the aggregate
amount (but without duplication) of such liabilities of the Borrower secured by
a pledge of assets permitted under this subsection, including interest and
penalties thereon, if any, shall not be in excess of $500,000 at any one time
outstanding; and

 

(d) the Liens granted in favor of the Bank pursuant to the Collateral Documents.

 

Section 7.8. Dividends and Certain Other Restricted Payments. The Borrower shall
not declare or pay any dividends on or make any other distributions in respect
of any class or series of its capital stock or directly or indirectly purchase,
redeem or otherwise acquire or retire any of its capital stock (herein,
“Restricted Payments”); provided, however, that the Borrower may:

 

(a) declare and pay Restricted Payments during the fiscal year ending December
31, 2003, so long as at the time of, and after giving effect to, any such
Restricted Payment no Default or Event of Default shall exist and the aggregate
amount of all such Restricted Payments made during such fiscal year ending
December 31, 2003, does not exceed 100% of the Borrower’s year-to-date reported
Consolidated Net Income for the then current fiscal year; and

 

(b) declare and pay Restricted Payments during any fiscal year ending after
December 31, 2003, so long as at the time of, and after giving effect to, the
payment of any such Restricted Payment no Default or Event of Default exists and
the aggregate amount of all such Restricted Payments during any such fiscal year
does not exceed 80% of the Borrower’s year-to-date reported Consolidated Net
Income for the then current fiscal year.

 

Section 7.9. Compliance with Laws. The Borrower shall, and shall cause each
Subsidiary to, comply in all respects with the requirements of all federal,
state and local laws, rules, regulations, ordinances and orders applicable to or
pertaining to their Properties or business operations, non-compliance with which
could have a material adverse effect on the financial

 

-14-



--------------------------------------------------------------------------------

condition, Properties, business or operations of such Borrower or any Subsidiary
or could result in a Lien upon any of their Property.

 

Section 7.10. Maintenance of Subsidiaries. The Borrower shall not assign, sell,
or transfer, or permit any Subsidiary to issue, assign, sell, or transfer, any
shares of capital stock or other equity interest of a Subsidiary; provided that
the foregoing shall not prevent (a) the issuance, sale, or transfer to any
person of any shares of capital stock or other equity interests of a Subsidiary
solely for the purpose of qualifying, and only to the extent legally necessary
to qualify, such person as a director of such Subsidiary and (b) the sale of MIC
to another Person not affiliated with the Borrower which sale is, in the
reasonable business judgment of the Borrower, desirable in the proper conduct of
its business.

 

Section 7.11. Acquisitions . The Borrower shall not, nor shall it permit any of
its Subsidiaries to, directly or indirectly, acquire all or any substantial part
of the assets or business of any other Person or division thereof without the
prior written consent of the Bank (which consent shall not be unreasonably
withheld).

 

Section 7.12. Non-Performing Assets. (a) Adjusted Non-Performing Assets. The
Borrower shall, as of the last day of each fiscal quarter, maintain on a
consolidated basis with its Subsidiaries (excluding, for purposes of this
determination only, MIC as a Subsidiary of the Borrower), and shall cause each
Banking Subsidiary to maintain as of such day on an individual basis, a ratio of
(x) Non-Performing Assets (determined exclusive of amounts related to loan pool
participations) of the Borrower on such consolidated basis or such Banking
Subsidiary, as the case may be, to (y) the sum of (i) stockholders’ equity for
the Borrower or core capital for such Banking Subsidiary, as the case may be,
plus loan loss reserves established by the Borrower on such consolidated basis
or such Banking Subsidiary, as the case may be, in accordance with regulatory
accounting principles applicable to the Borrower or such Banking Subsidiary, in
an amount less than 0.15 to 1.0.

 

(b) Total Non-Performing Assets. The Borrower shall, as of the last day of each
fiscal quarter, maintain on a consolidated basis with its Subsidiaries
(excluding, for purposes of this determination only, MIC as a Subsidiary of the
Borrower), and shall cause each Banking Subsidiary to maintain as of such day on
an individual basis, a ratio of (x) Non-Performing Assets (determined inclusive
of amounts related to loan pool participations) of the Borrower on such
consolidated basis or such Banking Subsidiary, as the case may be, to (y) the
sum of (i) stockholders’ equity for the Borrower or core capital for such
Banking Subsidiary, as the case may be, plus loan loss reserves established by
the Borrower on such consolidated basis or such Banking Subsidiary, as the case
may be, in accordance with regulatory accounting principles applicable to the
Borrower or such Banking Subsidiary, in an amount less than 0.75 to 1.0.

 

Section 7.13. Regulatory Capital Requirements.

 

(a) The Borrower shall maintain on a consolidated basis with its Banking
Subsidiaries, and shall cause each Banking Subsidiary to maintain on an
individual basis:

 

-15-



--------------------------------------------------------------------------------

(i) a Tier I Leverage Ratio of greater than 6% or, in the case of any Banking
Subsidiary, such greater amount as may be required to be considered “well
capitalized” by applicable regulatory authorities from time to time;

 

(ii) a Total Risk Based Capital Ratio of greater than 10.5% in the case of the
Borrower on a consolidated basis and 10% in the case of any Banking Subsidiary
or such greater amount as may be required to be considered “well capitalized” by
applicable regulatory authorities from time to time; and

 

(iii) a Tier I Risk Based Capital Ratio of greater than 8% or, in the case of
any Banking Subsidiary, such greater amount as may be required to be considered
“well capitalized” by applicable regulatory authorities from time to time.

 

(b) Each Banking Subsidiary shall at all times be at least “well capitalized” as
defined in the Federal Deposit Insurance Corporation Improvement Act of 1991 and
any regulations to be issued thereunder, as such statute or regulations may each
be amended or supplemented from time to time.

 

(c) Each requirement described in subsections (a) and (b) above shall be
computed and determined in accordance with the rules and regulations as in
effect from time to time established by the appropriate governmental authority
having jurisdiction over the Borrower or such Banking Subsidiary. In addition to
the provisions set forth above, the Borrower shall, and shall cause each Banking
Subsidiary to, comply with any and all capital guidelines and requirements as in
effect from time to time established by the relevant governmental authority or
authorities having jurisdiction over the Borrower or any Banking Subsidiary.

 

Section 7.14. Return on Assets. As of the last day of each June and December in
each year, the Borrower shall maintain a ratio of Consolidated Net Income for
the 12-month period then ended to Consolidated Total Assets as at the last day
of such 12-month period then ended of not less than .0090 to 1.0.

 

Section 7.15. Return on Loan Pool Participations. As of the last day of each
March, June, September, and December in each year, the Borrower shall maintain a
ratio of (a) cash receipts received by the Borrower and its Subsidiaries in
respect of loan pool participations owned by them for the 12-month period then
ended to (b) the quotient of (i) total loan pool participations owned by the
Borrower and its Subsidiaries as of the last day of each calendar quarter
occurring such 12-month period, divided by (ii) four (4), in an amount greater
than or equal to 0.08 to 1.0.

 

SECTION 8. EVENTS OF DEFAULT AND REMEDIES.

 

Section 8.1. Events of Default. Any one or more of the following shall
constitute an “Event of Default” hereunder:

 

(a) default in the payment when due of all or any part of the Obligations
payable by the Borrower under any Loan Document, or default in the payment when
due

 

-16-



--------------------------------------------------------------------------------

of any other indebtedness or liability of the Borrower or any of its
Subsidiaries owing to the Bank; or

 

(b) default in the observance or performance of any provision of any Loan
Document which is not remedied within ten (10) days after written notice thereof
is given to the Borrower by the Bank; or

 

(c) any representation or warranty made by the Borrower in any Loan Document, or
in any statement or certificate furnished by it pursuant thereto, or in
connection with any Loan made hereunder, proves untrue in any material respect
as of the date of the issuance or making thereof; or

 

(d) any event occurs or condition exists (other than those described in
subsections (a) through (c) above) which is specified as an event of default in
any other Loan Document, or any of the Loan Documents shall for any reason not
be or shall cease to be in full force and effect, or any of the Loan Documents
is declared to be null and void, or any of the Collateral Documents shall for
any reason fail to create a valid and perfected first priority Lien in favor of
the Bank in any Collateral purported to be covered thereby except as expressly
permitted by the terms thereof; or

 

(e) the Borrower or any Subsidiary shall (i) have entered involuntarily against
it an order for relief under the United States Bankruptcy Code, as amended, (ii)
not pay, or admit in writing its inability to pay, its debts generally as they
become due, (iii) make an assignment for the benefit of creditors, (iv) apply
for, seek, consent to, or acquiesce in, the appointment of a receiver,
custodian, trustee, examiner, liquidator or similar official for it or any
substantial part of its Property, (v) institute any proceeding seeking to have
entered against it an order for relief under the United States Bankruptcy Code,
as amended, to adjudicate it insolvent, or seeking dissolution, winding up,
liquidation, reorganization, arrangement, adjustment or composition of it or its
debts under any law relating to bankruptcy, insolvency or reorganization or
relief of debtors or fail to file an answer or other pleading denying the
material allegations of any such proceeding filed against it, (vi) take any
corporate action in furtherance of any matter described in parts (i) through (v)
above, or (vii) fail to contest in good faith any appointment or proceeding
described in Section 8.1(f) hereof; or

 

(f) a custodian, receiver, trustee, examiner, liquidator or similar official
shall be appointed for the Borrower or any Subsidiary or any substantial part of
its Property, or a proceeding described in Section 8.1(e)(v) shall be instituted
against the Borrower or any Subsidiary, and such appointment continues
undischarged or such proceeding continues undismissed or unstayed for a period
of 30 days; or

 

(g) dissolution or termination of the existence of the Borrower or any Banking
Subsidiary; or

 

(h) Borrower or any Subsidiary shall fail to pay any of its indebtedness to any
other entity or shall default in the performance or observance of the terms of
any

 

-17-



--------------------------------------------------------------------------------

instrument pursuant to which such indebtedness was created or securing such
indebtedness, beyond any period of grace applicable thereto, if the effect of
such default is to accelerate, or to give to the holder thereof the right to
accelerate, the maturity of any such indebtedness; or

 

(i) any judgment or judgments, writ or writs, or warrant or warrants of
attachment, or any similar process or processes, the aggregate amount of which
(after reduction by the amount covered by insurance) exceeds $500,000, shall be
entered or filed against the Borrower or any Subsidiary or against any of their
Property and which remains unvacated, unbonded, unstayed or unsatisfied for a
period of 30 days; or

 

(j) any conservator or receiver shall be appointed for the Borrower or any
Banking Subsidiary under applicable federal or state law applicable to banks,
thrifts, or their holding companies, or any Banking Subsidiary shall suspend
payment of its obligations, or any Banking Subsidiary shall cease to be a
federally insured depositary institution, or any informal or formal
administrative agreement or court order, temporary or permanent, is issued
against the Borrower or any Subsidiary by any federal or state regulatory agency
or court having jurisdiction or control over the Borrower or such Subsidiary
involving activities deemed to be unsafe or unsound or a breach of fiduciary
duty under applicable law or regulation, such action taking the form of, but not
limited to: (i) a memorandum of understanding, (ii) a cease and desist order,
(iii) the termination of insurance coverage of customer deposits by the FDIC,
(iv) the suspension or removal of any executive officer or director, or the
prohibition of participation by any others in the business affairs of the
Borrower or such Subsidiary, or (v) a capital maintenance agreement or any
agreement limit or prohibiting the payment of dividends to the Borrower by any
of its Subsidiaries; or

 

(k) any change occurs in the condition (financial or otherwise) or business
prospects of the Borrower or any Subsidiary which the Bank regards as materially
adverse.

 

Section 8.2. Non-Bankruptcy Defaults. When any Event of Default described in
Section 8.1 has occurred and is continuing (other than an Event of Default
described in subsection (e) or (f) of Section 8.1), the Bank may, by notice to
the Borrower, take one or more of the following actions: (a) terminate the
obligation of the Bank to extend any further credit hereunder on the date (which
may be the date thereof) stated in such notice; (b) declare the principal of and
the accrued interest on the Notes to be forthwith due and payable and thereupon
the Notes, including both principal and interest and all other Obligations
payable under the Loan Documents, shall be and become immediately due and
payable without further demand, presentment, protest or notice of any kind; and
(c) enforce any and all rights and remedies available to the Bank under the Loan
Documents or applicable law.

 

Section 8.3. Bankruptcy Defaults. When any Event of Default described in
subsection (e) or (f) of Section 8.1 has occurred and is continuing, then the
Notes, including both principal and interest, and all other Obligations payable
under the Loan Documents, shall immediately become due and payable without
presentment, demand, protest or notice of any

 

-18-



--------------------------------------------------------------------------------

kind, and the obligation of the Bank to extend further credit pursuant to any of
the terms hereof shall immediately terminate. In addition, the Bank may exercise
any and all remedies available to it under the Loan Documents or applicable law.

 

SECTION 9. MISCELLANEOUS.

 

Section 9.1. Non-Business Day. If any payment hereunder becomes due and payable
on a day which is not a Business Day, the due date of such payment shall be
extended to the next succeeding Business Day on which date such payment shall be
due and payable. In the case of any payment of principal falling due on a day
which is not a Business Day, interest on such principal amount shall continue to
accrue during such extension at the rate per annum then in effect, which accrued
amount shall be due and payable on the next scheduled date for the payment of
interest.

 

Section 9.2. Amendments, Etc. No delay or failure on the part of the Bank in the
exercise of any power or right shall operate as a waiver thereof or as an
acquiescence in any default, nor shall any single or partial exercise of any
power or right preclude any other or further exercise thereof or the exercise of
any other power or right. The rights and remedies hereunder of the Bank are
cumulative to, and not exclusive of, any rights or remedies which it would
otherwise have. No amendment, modification, termination or waiver of any
provision of any Loan Document, nor consent to any departure by the Borrower
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Bank. No notice to or demand on the Borrower in any case shall
entitle the Borrower to any other or further notice or demand in similar or
other circumstances.

 

Section 9.3. Costs and Expenses. The Borrower agrees to pay on demand the costs
and expenses of the Bank in connection with the negotiation, preparation,
execution and delivery of the Loan Documents and the other instruments and
documents to be delivered thereunder, and in connection with the transactions
contemplated thereby, and in connection with any consents or waivers or
amendments thereto, including the fees and expenses of counsel for the Bank with
respect to all of the foregoing (whether or not the transactions contemplated
thereby are consummated). The Borrower further agrees to pay to the Bank all
costs and expenses (including court costs and attorneys’ fees), if any, incurred
or paid by the Bank in connection with any Default or Event of Default or in
connection with the enforcement of any Loan Document or any other instrument or
document delivered thereunder. The obligations of the Borrower under this
Section shall survive the termination of this Agreement.

 

Section 9.4. Survival of Representations. All representations and warranties
made in the Loan Documents or in certificates given pursuant thereto shall
survive the execution and delivery of the Loan Documents, and shall continue in
full force and effect with respect to the date as of which they were made as
long as any credit is in use or available hereunder.

 

Section 9.5. Notices. Except as otherwise specified herein, all notices
hereunder shall be in writing (including notice by telecopy) and shall be given
to the relevant party at its address or telecopier number set forth below, or
such other address or telecopier number as such party may hereafter specify by
notice to the other given by United States certified or registered mail, by

 

-19-



--------------------------------------------------------------------------------

telecopy or by other telecommunication device capable of creating a written
record of such notice and its receipt. Notices hereunder shall be addressed:

 

to the Borrower at:

 

222 First Avenue East

Oskaloosa, Iowa 52577

Attention: Mr. Charles Howard

Telephone: (515) 673-1538

Telecopy: (515) 673-7836

 

to the Bank at:

 

111 West Monroe Street

Chicago, Illinois 60603

Attention: Mr. Robert G. Bomben

Telephone: (312) 461-7519

Telecopy: (312) 765-8382

 

Each such notice, request or other communication shall be effective (i) if given
by telecopier, when such telecopy is transmitted to the telecopier number
specified in this Section and a confirmation of such telecopy has been received
by the sender, (ii) if given by mail, five (5) days after such communication is
deposited in the mail, certified or registered with return receipt requested,
addressed as aforesaid or (iii) if given by any other means, when delivered at
the addresses specified in this Section; provided that any notice given pursuant
to Section 1 hereof shall be effective only upon receipt.

 

Section 9.6. Construction, Etc. Nothing contained herein shall be deemed or
construed to permit any act or omission which is prohibited by the terms of any
of the other Loan Documents, the covenants and agreements contained herein being
in addition to and not in substitution for the covenants and agreements
contained in the other Loan Documents. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction. Section headings
used in this Agreement are for convenience of reference only and are not a part
of this Agreement for any other purpose.

 

Section 9.7. Binding Nature, Governing Law, Etc. This Agreement may be executed
in any number of counterparts, and by different parties hereto on separate
counterpart signature pages, and all such counterparts taken together shall be
deemed to constitute on and the same instrument. This Agreement shall be binding
upon the Borrower and its successors and assigns, and shall inure to the benefit
of the Bank and the benefit of its successors and assigns, including any
subsequent holder of the Obligations. The Borrower may not assign its rights
hereunder without the written consent of the Bank. This Agreement constitutes
the entire understanding of the parties with respect to the subject matter
hereof and any prior agreements, whether written or oral, with respect thereto
are superseded hereby. THIS AGREEMENT AND THE RIGHTS AND DUTIES OF THE PARTIES
HERETO SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS
OF THE STATE OF ILLINOIS WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS.

 

Section 9.8. Submission to Jurisdiction; Waiver of Jury Trial. The Borrower
hereby submits to the nonexclusive jurisdiction of the United States District
Court for the Northern District of Illinois and of any Illinois State court
sitting in the City of Chicago for purposes of all legal proceedings arising out
of or relating to the Loan Documents or the transactions contemplated thereby.
The Borrower irrevocably waives, to the fullest extent permitted by law,

 

-20-



--------------------------------------------------------------------------------

any objection which it may now or hereafter have to the laying of the venue of
any such proceeding brought in such a court and any claim that any such
proceeding brought in such a court has been brought in an inconvenient forum.
THE BORROWER AND THE BANK HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT OR
THE TRANSACTIONS CONTEMPLATED THEREBY.

 

[SIGNATURE PAGE TO FOLLOW]

 

-21-



--------------------------------------------------------------------------------

Upon your acceptance hereof in the manner hereinafter set forth, this Agreement
shall constitute a contract between us for the uses and purposes hereinabove set
forth.

 

Dated as of this 30th day of November, 2003.

 

 

MIDWESTONE FINANCIAL GROUP, INC.

By

       

Name

 

/S/    CHARLES S. HOWARD        

--------------------------------------------------------------------------------

   

Title

  President and CEO

 

Accepted and agreed to at Chicago, Illinois, as of the day and year last above
written.

 

HARRIS TRUST AND SAVINGS BANK

By

       

Name

 

/S/    DONALD J. BERKEMA        

--------------------------------------------------------------------------------

   

Title

 

Vice President

 

 

-22-



--------------------------------------------------------------------------------

EXHIBITA

 

REVOLVING CREDIT NOTE

 

    Chicago, Illinois

$9,000,000

  November     , 2003

 

On the Termination Date, for value received, the undersigned, MIDWESTONE
FINANCIAL GROUP, INC., an Iowa corporation (the “Borrower”), hereby promises to
pay to the order of HARRIS TRUST AND SAVINGS BANK (the “Bank”) at its office at
111 West Monroe Street, Chicago, Illinois, the principal sum of (i) Nine Million
Dollars ($9,000,000), or (ii) such lesser amount as may at the time of the
maturity hereof, whether by acceleration or otherwise, be the aggregate unpaid
principal amount of all Revolving Loans owing from the Borrower to the Bank
under the Revolving Credit provided for in the Credit Agreement hereinafter
mentioned.

 

This Note is issued in substitution and replacement for, and evidences the
indebtedness currently evidenced by, that certain Revolving Credit Note of the
Borrower dated June 30, 2000, in the principal amount of $9,000,000. This Note
evidences additional Revolving Loans made or to be made to the Borrower by the
Bank under the Revolving Credit provided for under that certain Second Amended
and Restated Credit Agreement dated as of November     , 2003, between the
Borrower and the Bank (said Credit Agreement, as the same may be amended,
modified or restated from time to time, being referred to herein as the “Credit
Agreement”), and the Borrower hereby promises to pay interest at the office
described above on such Revolving Loans evidenced hereby at the rates and at the
times and in the manner specified therefor in the Credit Agreement.

 

This Note is issued by the Borrower under the terms and provisions of the Credit
Agreement and is secured by, among other things, the Collateral Documents; and
this Note is entitled to all of the benefits and security provided for thereby
or referred to therein, to which reference is hereby made for a statement
thereof. This Note may be declared to be, or be and become, due prior to its
expressed maturity and voluntary prepayments may be made hereon, all in the
events, on the terms and with the effects provided in the Credit Agreement. All
capitalized terms used herein without definition shall have the same meanings
herein as such terms are defined in the Credit Agreement.

 

The Borrower hereby promises to pay all costs and expenses (including attorneys’
fees) suffered or incurred by the holder hereof in collecting this Note or
enforcing any rights in any collateral therefor. The Borrower hereby waives
presentment for payment and demand. THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE
WITH, AND GOVERNED BY, THE INTERNAL LAWS OF THE STATE OF ILLINOIS WITHOUT REGARD
TO PRINCIPLES OF CONFLICTS OF LAWS.

 

MIDWESTONE FINANCIAL GROUP, INC.

By

           

Name

 

--------------------------------------------------------------------------------

   

Title

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

EXHIBIT B

 

TERM NOTE

 

    Chicago, Illinois

$6,000,000.00

  November     , 2003

 

FOR VALUE RECEIVED, the undersigned, MIDWEST ONE FINANCIAL GROUP, INC., an Iowa
corporation (the “Borrower”), promises to pay to the order of HARRIS TRUST AND
SAVINGS BANK (the “Bank”) at its office at 111 West Monroe Street, Chicago,
Illinois, the principal sum of Six Million and no/100 Dollars ($6,000,000.00) in
six (6) consecutive semi-annual principal installments in amounts and on dates
set forth in Section 1.2 of the Credit Agreement hereinafter referred to, with a
final installment in the amount of all principal not sooner paid due on November
30, 2006, the final maturity hereof.

 

This Note evidences the Term Loan made to the Borrower by the Bank under that
certain Second Amended and Restated Credit Agreement dated as of November     ,
2003, between the Borrower and the Bank (said Credit Agreement, as the same may
be amended, modified or restated from time to time, being referred to herein as
the “Credit Agreement”), and the Borrower hereby promises to pay interest at the
office described above on such Term Loan evidenced hereby at the rates and at
the times and in the manner specified therefor in the Credit Agreement.

 

This Note is issued by the Borrower under the terms and provisions of the Credit
Agreement and is secured by, among other things, the Collateral Documents; and
this Note is entitled to all of the benefits and security provided for thereby
or referred to therein, to which reference is hereby made for a statement
thereof. This Note may be declared to be, or be and become, due prior to its
expressed maturity, voluntary prepayments may be made hereon, and certain
prepayments are required to be made hereon, all in the events, on the terms and
with the effects provided in the Credit Agreement. All capitalized terms used
herein without definition shall have the same meanings herein as such terms are
defined in the Credit Agreement.

 

The Borrower hereby promises to pay all reasonable costs and expenses (including
attorneys’ fees) suffered or incurred by the holder hereof in collecting this
Note or enforcing any rights in any collateral therefor. The Borrower hereby
waives presentment for payment and demand. THIS NOTE SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE INTERNAL LAWS OF THE STATE OF ILLINOIS
WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS.

 

MIDWESTONE FINANCIAL GROUP, INC.

By

           

Name

 

 

--------------------------------------------------------------------------------

   

Title

 

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

SCHEDULE 5.2

 

SUBSIDIARIES

 

NAME

--------------------------------------------------------------------------------

  

JURISDICTION OF

INCORPORATION

--------------------------------------------------------------------------------

   PERCENTAGE OWNERSHIP


--------------------------------------------------------------------------------

MidWest One Bank & Trust Company
(f/k/a Mahaska State Bank)

   Iowa    100%

Central Valley Bank

   United States of America    100%

MIC Financial, Inc.

   Iowa    100%

Pella State Bank

   Iowa    100%

Midwest One Bank (successor in interest to Midwest Federal Savings & Loan)

   Iowa    100%